United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1304
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Jamal Lewis

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                           Submitted: September 4, 2013
                             Filed: September 16, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Shortly before Jamal Lewis completed the prison term he was serving as a
result of his conviction for being a felon in possession, the government filed a
petition to determine his mental status under 18 U.S.C. § 4246. The petition alleged
there was reasonable cause to believe that Lewis was suffering from a mental disease
or defect as a result of which his release would pose a substantial risk of injury to
another or serious damage to the property of another. After a hearing, the District
Court1 committed Lewis to the custody of the Attorney General for hospitalization and
treatment of his mental condition in a suitable facility. See United States v. Williams, 299
F.3d 673, 676 (8th Cir. 2002) (noting that in order to justify an individual’s § 4246
commitment, the government must prove by clear and convincing evidence that the
defendant has a mental disease or defect that would result in a substantial risk of
dangerousness to others if he is released). Lewis appeals.

       We have reviewed the arguments in Lewis’s counseled and pro se briefs, and
we conclude that the District Court’s findings in support of the commitment order are
not clearly erroneous. In relevant part, the evidence showed that mental health
experts were of the unanimous opinion that Lewis’s unconditional release would
present a substantial risk to others because the symptoms of his serious and chronic
schizophrenia were controlled only with psychotropic medication that he periodically
failed to take. See id. (explaining that a factual finding is clearly erroneous if the
reviewing court is left with a definite and firm conviction that a mistake has been
made).

       Accordingly, we affirm. We also grant counsel’s motion to withdraw, subject
to counsel informing Lewis about procedures for seeking rehearing or filing a pro se
petition for certiorari.
                         ______________________________




      ¹The late Honorable Richard E. Dorr, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable James C. England, United States Magistrate Judge for the Western District
of Missouri.

                                            -2-